Title: To Thomas Jefferson from Richard Parrott, 22 November 1806
From: Parrott, Richard
To: Jefferson, Thomas


                        
                            Novr 22d 1806. 
                        
                        Received a few days past, fifteen dollars of Mr Daugherty in full for 60 lb white rope, got for the President US. the 11th of Octr last
                        
                            
                        Richd. Parrott
                     
                        
                    